Citation Nr: 0721792	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asbestosis and denied entitlement to a nonservice connected 
permanent and total evaluation.

The veteran testified at the RO before one of the undersigned 
Veterans Law Judges in September 2005.  Unfortunately, the 
tape used during this hearing was either damaged or 
defective, and a transcript ultimately could not be obtained.  
The veteran was informed about this situation in an October 
2005 letter.  In November 2005, he advised the Board in 
writing that he wanted another hearing at the RO before a 
veterans law judge.  In a December 2005 decision, the Board 
remanded these issues in order to schedule the veteran for a 
hearing before a Veterans Law Judge.  Accordingly, in 
September 2006, the veteran testified at the RO before 
another of the undersigned Acting Veterans Law Judges.  A 
transcript of this hearing is associated with the claims 
file.  

At his September 2006 hearing, the veteran withdrew his claim 
for entitlement to a nonservice connected pension.  
Therefore, the lone issue before the Board is the issue of 
entitlement to service connection for asbestosis.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos while working as a 
warehouseman during active service. 

2.  Current medical evidence establishes that the veteran has 
a diagnosis of asbestosis, and that this diagnosis is related 
to occupational exposure to asbestos dust.  


CONCLUSION OF LAW

Asbestosis was incurred due to active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the veteran have been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the veteran. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records demonstrate that he was 
treated for a cough related to a cold on multiple occasions.  
In October 1973 the veteran presented with complaints of 
coughing up blood.  

On an August 1975 Report of Medical History, the veteran 
answered "yes" to a history of asthma and pain or pressure 
in chest.  He answered "no" to a history of shortness of 
breath, and he answered "no" when asked if he had ever 
coughed up blood. 

In February 1976 the veteran presented with complaints of a 
cold in his chest with a non-productive cough.  The veteran's 
separation examination in March 1976 made no mention of any 
respiratory complaints.  The evaluation of the lungs and 
chest was normal, as was a chest X-ray obtained at this time.

In an August 2002 letter, Dr. P.V. stated that he reviewed 
the veteran's chest radiograph and pulmonary functioning 
tests.  He noted that the film of August 2000 demonstrated 
irregular opacities present in the lower and middle zones of 
1/0 profusion bilaterally.  There were no pleural 
abnormalities present.  Pulmonary function testing revealed 
an obstructive defect.  Dr. P.V. concluded that based on the 
medical history review, which was inclusive of a significant 
occupational exposure to asbestos dust and the chest 
radiograph, the diagnosis of asbestosis was established 
within a reasonable degree of medical certainty.

At his hearing in September 2006, the veteran stated that 
during his service he worked as a warehouseman in shipping 
and receiving in Okinawa, Japan for 13 months in 1974 and 
1975.  The veteran claimed that while he was performing his 
duties as a warehouseman, he would receive stock and put it 
away in a warehouse.  He claimed that there was asbestos 
covered pipe in the warehouse that would break up into dust 
on a weekly basis.  The veteran stated that he did not have 
any breathing problems at the time when he was discharged 
from service.  The veteran also reported his post service 
occupations were working as an auto mechanic and doing 
shipyard work.  Specifically, he worked for a ship builder 
for six months.  As an auto mechanic, he stated that he did 
brake work on vehicles a "couple of times" a year.  The 
veteran reported that he first noticed problem with his 
breathing approximately 6 years ago.  He was treated by Dr. 
P.V. in 2002.  He indicated that Dr. P.V. was the only 
medical treatment he has received for his asbestosis.

Analysis

The record documents current asbestosis.  Thus, the first 
element for service connection is established.  Furthermore, 
the diagnosis of asbestosis confirms that the veteran has 
been exposed to asbestos at some point.  The question now 
becomes whether or not this exposure occurred during active 
service.  

In the instant case, the only evidence of in-service exposure 
to asbestos is the veteran's own testimony.  As mentioned, 
the veteran claims he was exposed to asbestos while he worked 
in a warehouse when stationed in Okinawa, Japan.  The 
veteran's military personnel records indicate his principal 
duty was as a general warehouse man.  This occupation is not 
noted by VA as involving asbestos exposure.  See M-21, part 
VI, para. 7.21(b).  

However, the Board has determined that the veteran's 
testimony regarding his exposure to asbestos in service is 
credible.  The veteran is certainly competent to note that 
the insulation covering the pipes in the warehouse would 
break open and cause particles to fall on top of him, and to 
note that he breathed these particles.  He has testified that 
this was asbestos.  Therefore, the Board finds that the 
veteran was exposed to asbestos during active service. 

Finally, the Board notes that the August 2002 letter from the 
veteran's private doctor relates the veteran's asbestosis to 
"a significant occupational exposure to asbestos dust".  
The doctor did not specify the nature of this occupational 
exposure, and the Board notes that this term could certainly 
encompass exposure to asbestos during military service.  The 
Board notes that the veteran's post service occupations as a 
car mechanic and a ship builder at a ship yard are 
occupations recognized by VA involving asbestos exposure.  
See M-21, part VI, para. 7.21(b).  However, given the 
relatively short period spent working in the ship yard and 
the veteran's testimony that he rarely worked with brake 
pads, the Board finds that it is as likely as not that the 
asbestos exposure that led to the development of the 
veteran's asbestosis occurred during active service.  This 
being the case, the benefit of the doubt must be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b).

In summary, the evidence indicates that the veteran was 
exposed to asbestos during active service, that the veteran 
currently has asbestosis, and that there is competent medical 
evidence to link the asbestos exposure in service to the 
current disability.  Therefore, entitlement to service 
connection for asbestosis is warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d). 


ORDER

Entitlement to service connection for asbestosis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


			
	JOHN L. PRICHARD	RONALD W. SCHOLZ
	       Acting Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
                                             DENNIS F. 
CHIAPPETTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


